MEMORANDUM **
Brian Dickie Waters appeals from his guilty-plea conviction and 130-month sentence for distributing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(l)(A)(vin). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Waters’ counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supple*603mental brief or answering brief has been filed.
Because our examination of the brief and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals that Waters waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (observing that changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
Accordingly, we GRANT counsel’s motion to withdraw, and DISMISS the appeal.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.